Motion for stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 19, 1959, with notice of argument for March 31, 1959, said appeal to he argued or submitted when reached, and upon the further condition that the attorney for the appellant continues to hold the sum of $500 in escrow, pending the hearing and determination of the appeal, as security for the payment of the amounts directed to be paid under the order appealed from. Concur — Botein, P. J., M. M. Frank, Valente, Stevens and Bastow, JJ.